Title: From Thomas Jefferson to Levi Lincoln, 28 January 1802
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Jan. 28. 1802.
          
          Th: Jefferson incloses the Executive proceedings of Govr Sinclair for the consideration of the Attorney General, with a view to the power exercised by the Governor of laying off counties, establishing courts therein fixing the time and place of holding them, and, as would seem from the proceedings of Oct. 30th. of determining their legislative representation. the Attorney General is desired to give an opinion whether his exercise of these powers be lawful under the acts establishing the Northwestern territory?
        